Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879) and Frangi (4,671,264).
         Petzl shows;
1.    Roping harness comprising a belt (12) and leg loops (11A, 11B) wherein the belt is formed by a first strip (16) and a second strip (16) separated so as to define a housing cavity housing at least one foam comfort pad (see paragraph (0021) below) , the first strip being an inner strip designed to come into contact with a 
[0021] The belt comprises a cushioned fabric 16, for example made from a synthetic material stuffed with padding foam, the lateral edges whereof are strengthened by a pair of biases 17, 18. 
      Petzl is silent on whether his cavity for stuffing his padding foam has an opening for inserting and removing the comfort pad
     The claimed difference being the housing cavity comprises at least one opening so that the at least one foam comfort pad is removable from the housing cavity; and wherein a dimension of the at least one opening along a longitudinal length of the belt is smaller than a dimension of the at least one foam comfort pad along the longitudinal axis of the belt.
   Klein teaches a belt (110) having housing cavities with openings to allow foam comfort pads to be inserted and removed from the housing cavities (see para. (0046). 
      [0046] The first embodiment waist belt 110 typically includes pads that are inserted into pockets that are integral with the waist belt. The pads can be inserted or removed to suit a user. Padding can be modulated by inserting more or less padding. Other pads can be removably affixed to the waist belt with hook and loop attachment means, or other releasable belts fitted with padding, which can enhance user comfort and make the duty belt better suited for supporting heavy loads. 
    Frangi in Fig.1, teaches a pad opening (at 5) of a housing cavity arranged along a longitudinal direction of a belt to allow insertion and removable of the pad from the housing cavity along a longitudinal direction of a belt; Frangi further shows that the pad (50) is of a length to extend outside of the opening in along a longitudinal direction of the belt which facilitate removal.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for his the belt to comprise pocket openings, as taught by Klein, since it would have provided the predictable results of facilitating the insertion and removal of pads as desired depending on the comfort needed, and for the pocket openings to be perpendicular to the longitudinal direction of the belt with the pad being of a length to extend out of the opening, as taught by Frangi, since it would have provided the predictable results of facilitating the insertion and removal of pads along the longitudinal direction of the belt. 
      Alternatively, with respect to the length of the pad, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected relative length of the pad and opening was one of a finite number of available option, and it would have been obvious to one of ordinary skill in the art 
     With respect to the having openings opposite to each other, as set forth in claim 2, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available opening option.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
2.    Roping harness according to claim 1, comprising first and second foam comfort pads and wherein the housing cavity comprises opposite first and second openings arranged along a longitudinal direction of the belt so that the first and second foam comfort pads are removable from the housing cavity respectively via the opposite first and second openings.
4.    Roping harness according to claim 1, comprising first (17) and second resistance straps (18) defining two opposite ends of the housing cavity 
       With respect to the relative Young’s modulus, as set forth in claim 5 at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option of having first strip and the second strip being formed from a material having a Young’s modulus lower than a Young's modulus of the at least one resistance strap, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the resistance strips would need to be of a greater Young’s modulus in order to resist stretching of the strips it borders. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
5.    Roping harness according to claim 1, wherein the first strip and the second strip are formed from a material having a Young’s modulus lower than a Young's modulus of the at least one resistance strap.
10.  Roping harness according to claim 1, wherein the at least one opening extends across the longitudinal axis of the belt.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879) and Frangi (4,671,264), as applied to claim 1 above, and further in view of Petzl (2009/0026012).
     Petzl (2009/0026012) shows a belt wherein the first strip (C1) and/or second strip (C2) are formed by a netting.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl’ 530 for his first or second strip to be formed by a netting, as taught by Petzl (2009/0026012), since it would have provided the predictable results of enabling aeration.
3.    Roping harness according to claim 1, wherein the first strip and/or second strip are formed by a netting.
s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879) and Frangi (4,671,264).
Petzl shows;
6.   Roping harness comprising a belt (12) and leg loops (11a, 11B) wherein at least one of the leg loops is formed by a first strip and a second strip separated so as to define a housing cavity housing a foam comfort pad, the first strip being an inner strip designed to come into contact with a user’s thigh whereas the second strip is an outer strip of the at least one leg loop, the first strip and second strip being fixed to one another by at least one resistance strap (23, 24) secured to a suspension point.
    The claimed difference being the housing cavity comprises at least one opening so that the at least one foam comfort pad is removable from the housing cavity, and wherein a dimension of the at least one opening along a longitudinal length of the
at least one leg loop is smaller than a dimension of the at least one foam comfort pad along the longitudinal axis of the at least one leg loop.
      Klein teaches a loop strap (100) having a housing cavity opening so a foam comfort pad for inserting and removing the pad from the housing cavities (see para. (0046). 
      [0046] The first embodiment waist belt 110 typically includes pads that are inserted into pockets that are integral with the waist belt. The pads can be inserted or removed to suit a user. Padding can be modulated by inserting more or less padding. Other pads can be removably affixed to the waist belt with hook and loop attachment means, or other releasable attachment. Embodiments include military style duty belts fitted with padding, which can enhance user comfort and make the duty belt better suited for supporting heavy loads. 
      Frangi teaches a pad opening (at 5) of a housing cavity arranged along a longitudinal direction of a belt to allow insertion and removable of the pad from the housing cavity along a longitudinal direction of a belt, Frangi further shows that the pad (50) is of a length to extend outside of the opening in along a longitudinal direction of the belt which facilitate removal.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for his leg strap loops to comprise a pocket opening, as taught by Klein, since it would have provided the predictable results of facilitating the insertion and removal the pad as desired depending on the comfort needed, and for the pocket openings to be perpendicular to the longitudinal direction of the leg strap loop with the pad being of a length to extend out of the opening, as taught by Frangi, since it would have provided the predictable results of facilitating the insertion and removal of pads along the longitudinal direction of the leg loop. 
      Alternatively, with respect to the length of the pad, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected relative length of the pad and opening was one of a finite number of it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the pad to be greater than the that of the opening to facilitate removal. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
6.   Roping harness comprising a belt and leg loops wherein at least one of
the leg loops is formed by a first strip and a second strip separated so as to
define a housing cavity housing a foam comfort pad, the first strip being an inner strip designed to come into contact with a user’s thigh whereas the second strip is an outer strip of the at least one leg loop, the first strip and second strip being fixed to one another by at least one resistance strap secured to a suspension point, and in that the housing cavity comprises at least one opening so that the foam comfort pad is removable from the housing cavity, and wherein a dimension of the at least one opening along a longitudinal length of the at least one leg loop is smaller than a dimension of the at least one foam comfort pad along the longitudinal axis of the at least one leg loop.
7. Roping harness according to claim 6, comprising first and second resistance straps (23, 24) defining two opposite ends of the housing cavity in a direction 
12.  Roping harness according to claim 6, wherein the at least one opening extends across the longitudinal axis of the at least one leg loop.
13.   Roping harness according to claim 6, wherein the at least one opening is configured to allow the at least one foam comfort pad to be inserted along the longitudinal axis of the at least one leg loop.
    Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.
Applicant argues;
Petzl'530 discloses a harness that is provided with a belt. The belt is formed by a cushioned fabric 16 whose two upper and lower edges are covered by a pair of biases 17/18 sewn onto the cushioned fabric 16. The cushioned fabric 16 is a quilted fabric that may use a foam filler. The textile 16 in Petzl'530 is a monolithic piece.
The examiner disagrees; 
The notes that nowhere Petzl'530 stated that the cushioned fabric 16 is a quilted fabric that may use a foam filler. The textile 16 is a monolithic piece.
Applicant argues;
pockets that are “integrally formed” at the waistband.
 The examiner disagrees;
The examiner notes, as stated by applicant above, Klein discloses an embodiment in which pads are installed or removed from pockets that are “integrally formed” at the waistband.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634